MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                  Feb 04 2016, 9:15 am

      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Adam J. Sedia                                            Tim Kelly
      Rubino, Ruman, Crosmer, & Polen                          Kelly Law Offfices
      Dyer, Indiana                                            Crown Point, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      In Re: the Marriage of:                                  February 4, 2016

      Renita A. Marek,                                         Court of Appeals Case No.
                                                               45A03-1503-DR-93
      Appellant,
                                                               Appeal from the Lake Circuit
              and                                              Court
                                                               The Honorable George C. Paras,
      Edward Marek,                                            Judge
                                                               Trial Court Cause No.
      Appellee
                                                               45C01-1311-DR-910



      Robb, Judge.



                                Case Summary and Issue
[1]   In 2015, the trial court entered a decree dissolving the marriage of Edward

      Marek (“Husband”) and Renita Marek (“Wife”). The trial court ordered that
      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016        Page 1 of 18
      the parties’ marital property be equally divided. Wife appeals, raising one issue

      for our review: whether the trial court erred in concluding she had not rebutted

      the presumption that an equal division is just and reasonable. Concluding the

      trial court’s judgment equally dividing the marital property is unsupported by

      the findings and evidence, we reverse and remand.



                              Facts and Procedural History                                     1




[2]   Husband and Wife were married in 1978. At the time of the marriage, both

      parties worked full time. Husband has worked full time for Ford Motor

      Company throughout the marriage. Wife left her outside employment to be a

      full time homemaker after the birth of the parties’ first child in 1982. A second

      child was born to the couple in 1986. In 1997, Wife returned to the workforce.

      But for a two-year period when she again left the workforce and two subsequent

      temporary leaves of absence for medical reasons, Wife has worked part-time

      (twenty-one hours per week) at the local library since 1997 earning $13.39 per

      hour. Full-time employment at the library is thirty-seven and one-half hours at

      the same hourly rate. Wife has not attempted to obtain full-time employment

      at the library or elsewhere. She does babysit the parties’ granddaughter three or

      four days a week. At the time of the final hearing in this matter, Husband was




      1
        Husband has not included within his brief a Statement of Issues, Statement of the Case, or Statement of
      Facts. Although such omissions are allowed by the appellate rules if the appellee agrees with those
      statements as set forth in the appellant’s brief, our rules also require the brief to specifically state that the
      appellee agrees with the appellant’s statements. Ind. Appellate Rule 46(B)(1). Husband did not include that
      statement of agreement.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016                Page 2 of 18
      earning approximately $80,000.00 per year and overtime, and Wife was earning

      approximately $14,000.00 per year.


[3]   During the marriage, Wife inherited property and funds after the deaths of her

      mother and uncle. The property was sold, and the proceeds of the sale together

      with the funds were deposited into multiple bank accounts in Wife’s name only

      (the “inheritance accounts”). The value of the inheritance accounts as of the

      final hearing was approximately $90,000.00. Husband knew of the

      inheritances, but otherwise had virtually no knowledge regarding where the

      monies were held or in what amounts. Also during the marriage, Husband

      suffered work-related injuries for which he received a worker’s compensation

      settlement totaling approximately $150,000.00.2


[4]   In November 2013, Husband filed a petition for dissolution of marriage. In

      December 2013, the parties entered an Agreement on Stipulated Provisional

      Orders, in which they agreed, in part, to share the use of the marital home. In

      August 2014, the parties entered a Partial Agreed Order, in which they agreed

      that Husband would be awarded the marital residence and Wife would be

      permitted to continue to reside there under the terms of the provisional order




      2
        The Partial Agreed Order describes the components of Husband’s settlement as: $115,839.00 for permanent
      partial disability, $19,898.88 for temporary total disability, and attorney fees and expenses of $32,659.89 “for
      a total of $152,357.03.” Appellants’ [sic] Appendix at 26. Adding the individual amounts does not result in
      the total sum stated, but the accompanying documents indicate the total settlement was indeed $152,357.03,
      less attorney fees and costs of $32,659.89, and that temporary total disability—the only component relevant
      to the property distribution—was $19,898.88. See id. at 29-32.
      The Partial Agreed Order further states the settlement was placed in an account in Husband’s name with a
      value in May 2014 of approximately $120,000. Id. at 26.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016              Page 3 of 18
      until seven days “from the time as the Final Decree of Dissolution is entered

      and she is paid her equity in the residence.” App. at 25. They further agreed to

      the valuation of certain assets and that some of those assets were “wholly

      marital assets.” Id. at 25-26. The parties noted that the following items

      remained in dispute:

              Whether Husband’s Workers Compensation Settlement should
              in whole or in part be included in the marital pot, whether Wife’s
              inheritance from her Mother and Uncle should be awarded
              wholly to Wife as an additional share of the marital pot, whether
              the marital pot should be divided equally, Husband’s contributive
              share of Wife’s Attorney fees, whether Wife is entitled to spousal
              support, and if so how much and for how long.


      Id. at 27.


[5]   The trial court held a final hearing on November 18, 2014. By this time, the

      parties had agreed and stipulated that only the temporary total disability portion

      of Husband’s worker’s compensation settlement (approximately $20,000.00)

      would be included in the marital pot and the remainder was excluded and not

      subject to division. Wife’s inheritance remained a point of contention.

      Husband requested the trial court apply the statutory presumption of equal

      division of the marital estate; citing the parties’ income disparity, Wife

      requested the trial court deviate from the statutory presumption and award a

      65/35 percent distribution in her favor, including setting over the inheritance

      accounts to her.




      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 4 of 18
[6]   On February 17, 2015, the trial court entered a decree distributing the parties’

      assets and dissolving their marriage. The trial court concluded “a deviation

      from the statutory presumptive equal division of the marital estate is not

      warranted and that Wife has not rebutted the presumption that an equal

      division of the marital estate in this case is a just and reasonable division of the

      same.” Id. at 15. Based upon the agreed values of the marital assets, including

      the inheritance accounts, the total value of the marital estate was $562,648.19.

      The trial court equally divided the marital pot between the parties, assigning the

      inheritance accounts to Wife.3 Additionally, the trial court ordered that

      Husband pay $3,000 of Wife’s attorney fees. Wife now appeals.



                                  Discussion and Decision
                                       I. Standard of Review
[7]   The division of marital property is highly fact sensitive. Fobar v. Vonderahe, 771

      N.E.2d 57, 59 (Ind. 2002). It is a task within the sound discretion of the trial

      court, and we will reverse only for an abuse of discretion. Love v. Love, 10

      N.E.3d 1005, 1012 (Ind. Ct. App. 2014). We will reverse a trial court’s division

      of marital property only if there is no rational basis for the award; that is, if the

      result is clearly against the logic and effect of the facts and circumstances,

      including the reasonable inferences to be drawn therefrom. Luttrell v. Luttrell,




      3
       The trial court’s division of assets resulted in Wife receiving $281,328.20 and Husband receiving
      $281,319.99.

      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016            Page 5 of 18
      994 N.E.2d 298, 301 (Ind. Ct. App. 2013), trans. denied. We will also reverse if

      the trial court has misinterpreted the law or disregarded evidence of factors

      listed in the controlling statute. Webb v. Schleutker, 891 N.E.2d 1144, 1153 (Ind.

      Ct. App. 2008). When we review a claim that the trial court improperly divided

      marital property, we consider only the evidence most favorable to the trial

      court’s disposition of the property without reweighing evidence or assessing

      witness credibility. Id. Although the facts and reasonable inferences might

      allow for a conclusion different from that reached by the trial court, we will not

      substitute our judgment for that of the trial court. Id. at 1154.


[8]   The trial court’s judgment here included specific findings of fact and

      conclusions at the request of the parties. We review conclusions of law de

      novo. Johnson v. Johnson, 999 N.E.2d 56, 59 (Ind. 2013). But pursuant to Trial

      Rule 52(A), we “shall not set aside the findings or judgment unless clearly

      erroneous, and due regard shall be given to the opportunity of the trial court to

      judge the credibility of the witnesses.” Findings of fact are clearly erroneous

      when the record contains no facts to support them, and a judgment is clearly

      erroneous if no evidence supports the findings, the findings fail to support the

      judgment, or if the trial court applies an incorrect legal standard. In re B.J.R.,

      984 N.E.2d 687, 697 (Ind. Ct. App. 2013).


                             II. Division of Marital Property
[9]   Indiana Code chapter 31-15-7 governs disposition of marital assets in a

      dissolution proceeding. Indiana Code section 31-15-7-4 provides the trial court


      Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 6 of 18
       shall divide the property of the parties in a just and reasonable manner, whether

       that property was owned by either spouse before the marriage, acquired by

       either spouse in his or her own right after the marriage and before the final

       separation, or acquired by their joint efforts. This “one pot” theory of marital

       property ensures that all marital assets are subject to the trial court’s power to

       divide and award. Estudillo v. Estudillo, 956 N.E.2d 1084, 1090 (Ind. Ct. App.

       2011).


[10]   “The court shall presume that an equal division of the marital property between

       the parties is just and reasonable.” Ind. Code § 31-15-7-5. However, the

       presumption of equal division may be rebutted by a party who presents

       evidence that an equal division would not be just and reasonable because of the

       contribution each spouse made to the acquisition of property; the extent to

       which property was acquired before the marriage or through inheritance or gift;

       the economic circumstances of each spouse at the time of dissolution; the

       conduct of the parties during the marriage relating to their property; and the

       earnings or earning ability of each party. Id. The party seeking to rebut the

       presumption of equal division bears the burden of proof of doing so, Beckley v.

       Beckley, 822 N.E.2d 158, 163 (Ind. 2005), and a party challenging the trial

       court’s decision on appeal must overcome a strong presumption that the trial

       court acted correctly in applying the statute, Campbell v. Campbell, 993 N.E.2d

       205, 212-13 (Ind. Ct. App. 2013), trans. denied.


[11]    The dissent has stated this proposition favoring a trial court’s ruling as follows:

       “The presumption that a dissolution court correctly followed the law and made

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 7 of 18
all the proper considerations in crafting its property distribution is one of the

strongest presumptions applicable to our consideration on appeal.” See slip op.

at ¶ 22 (quoting Hyde v. Hyde, 751 N.E.2d 761, 765 (Ind. Ct. App. 2001)).

Tracing this quote back ultimately leads to this statement being made in the

dissent in Wallace v. Wallace, 714 N.E.2d 774, 781 (Ind. Ct. App. 1999), trans.

denied, which cites In re Marriage of Stetler, 657 N.E.2d 395 (Ind. Ct. App. 1995),

trans. denied, in support. Stetler, however, simply says, “The presumption in

favor of the correct action by the trial court is one of the strongest presumptions

applicable to our consideration on appeal.” Id. at 398. To the extent the more

specific formulation articulated by the dissent in Wallace would imply a trial

court’s determination regarding property distribution in the dissolution arena is

specifically entitled to the “strongest presumption” of correctness, it is

somewhat misleading. See, e.g., Estate of Alexander v. Alexander, 138 Ind. App.

443, 449-50, 212 N.E.2d 911, 915 (1966) (stating, in a case claiming against an

estate for personal services, that “[a] long line of Indiana cases have held that

the exercise of discretion by the trial court is not reviewable; it is only the abuse

of the power which is reviewable on appeal. ‘The presumption in favor of

correct action on the part of a trial court is one of the strongest presumptions

applicable to the consideration of a cause on appeal.’”) (internal citations

omitted) (quoting Wis. Nat’l Life Ins. Co. v. Meixel, 221 Ind. 650, 654, 51 N.E.2d

78, 79 (1943) (a case of a claim against an insurance policy)). The dissolution

cases which now state the standard of review specifically in favor of the trial

court’s division of marital property have overstated or misinterpreted the

language of Alexander and its predecessors such that an appellant would rarely,
Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 8 of 18
       if ever, be found to have overcome this “strongest presumption.” In short,

       while we may presume the trial court followed the law in making its decision,

       we still review a trial court’s property division for an abuse of the trial court’s

       discretion. “[T]here is no general rule for the determination of what is, and

       what is not, an abuse of discretion. The solution of the question when it arises

       must depend upon the particular facts of each case.” Id. at 450, 212 N.E.2d at

       915. We turn now to those facts.


[12]   Wife does not challenge any of the trial court’s findings of fact as clearly

       erroneous. Rather, she challenges the trial court’s conclusion and judgment

       based on its findings and, contrary to the trial court’s conclusion otherwise,

       believes she rebutted the presumption of equal division of the marital estate

       with evidence regarding her inheritance and her economic disadvantage.


[13]   The trial court’s findings relevant to these issues are:


               7. When the Parties were married [in 1978], Husband was
               working at Ford Motor Company and Wife was working at
               Time, Inc. Both jobs were full-time. The highest level of
               education obtained by Wife is a high school diploma.


               8. Wife worked at her full-time position for seven years until the
               birth of the Parties’ first child [in 1982]. A second child was born
               in 1986.


               9. Wife stayed home with both children until 1997.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 9 of 18
        10. In 1997, Wife began working at the Lake County Public
        Library on a part-time basis. Wife left such position until she
        returned to work there in 2000 or 2001.


        11. In 2000 or 2001, Wife went back to work at the Lake County
        Public Library as a clerk making $13.39 per hour working
        approximately 21 hours per week. Wife continued to be so
        employed as of the date of the Final Hearing.


        12. A full-time clerk position at Wife’s employer opened a year
        before the commencement of this case but Wife did not apply for
        that full-time position.


        13. During her present employment with the Lake County
        Public Library, Wife has taken 2 leaves of absence for medical
        reasons.


        14. Wife claimed to have medical restrictions upon her ability to
        work, but admitted that no doctor has ever issued written
        medical restrictions and no credible evidence of any medical
        restrictions on her ability to work was presented at the Final
        Hearing.


        15. Wife is physically capable of working a full-time job.


        16. From the inception of the marriage to the date of the Final
        Hearing, Husband has remained employed as a full-time
        employee with Ford Motor Company. Husband’s annual
        income from his employment, as of the date of the Final Hearing,
        is approximately $80,000.00.


        ***




Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 10 of 18
        19. In 2005 and 2009, Wife inherited funds upon the deaths of
        her mother and uncle. Wife did no[t] share specifics of her
        inheritances with Husband during the marriage and the evidence
        demonstrated that ultimately such funds are now held and
        embodied in [the inheritance accounts].


        20. The funds Wife inherited were available for her use and used
        by her during the marriage.


        ***


        25. Husband requested that this Court employ and apply the
        statutory presumptive equal division of the marital estate.


        26. Wife requested a deviation from the statutory presumptive
        equal division of the marital estate primarily alleging that a
        disparity amongst the Parties’ incomes warrants a deviation and
        requesting a deviation whereby the martial [sic] estate is divided
        65% to Wife and 35% [to Husband] including, within such
        proposed division, the setting over all funds obtained by Wife
        during the Parties’ marriage via inheritance to Wife.


App. at 9-10, 12. The trial court’s conclusions on these findings are:

        46. Having considered the evidence, the Court finds and
        concludes that a deviation from the statutory presumptive equal
        division of the marital estate is not warranted and that Wife has
        not rebutted the presumption that an equal division of the marital
        estate in this case is a just and reasonable division of the same.


        ***


        54. The Court having considered the factors it must consider in
        exercising its broad discretion to award attorney fees in

Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 11 of 18
               dissolution cases finds and orders that Wife should recover a
               reasonable portion of the attorney fees that did incur in this case.
               In reaching this conclusion, the Court has considered the current
               earning power of each Party; the disparity in current income, the
               size of the marital estate and division set forth herein, and the
               time and expenses expended by the Parties in this case as
               demonstrated by the evidence of fees and costs incurred by Wife.


       Id. at 15, 17.


[14]   Wife challenges the trial court’s conclusion that an equal distribution of the

       marital property is just and reasonable. Specifically, she claims she rebutted the

       statutory presumption of an equal division with evidence regarding the

       inheritance accounts and the parties’ economic disparity. All the factors of

       Indiana Code section 31-15-7-5 are to be considered together, with no one

       factor alone necessarily proving or requiring an unequal division. See Fobar,

       771 N.E.2d at 59-60 (noting that the trial court’s disposition is to be considered

       as a whole, not item by item and therefore, “[e]ven if some items meet the

       statutory criteria that may support an unequal division of the overall pot, the

       law does not require an unequal division if overall considerations render the

       total resolution just and equitable.”).


[15]   We acknowledge the high bar Wife has to overcome for us to reverse the trial

       court’s decision regarding division of the marital property. But we agree with

       Wife that the trial court’s findings do not support the court’s conclusion that an

       equal division is just and reasonable in this case. The trial court’s findings

       acknowledged Wife’s limited education, in that she has only a high school


       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 12 of 18
       diploma. The findings acknowledge her time out of the workforce on behalf of

       the family, leaving a full-time job to stay home with the parties’ children for

       over fifteen years. Although Husband intimated that Wife leaving her job at

       that time was her mother’s idea, there is no indication that he objected to her

       being a stay-at-home mother and homemaker, and Wife testified the decision

       was a mutual one. Moreover, there is no indication Husband wanted Wife to

       work full-time when she returned to the workforce. In addition, the trial court’s

       findings acknowledge Wife’s limited income in comparison to Husband’s. In

       fact, the trial court cited the economic disparity between the parties as the

       reason supporting its conclusion that Husband should pay some of Wife’s

       attorney fees. Wife’s income is less than one-quarter of Husband’s; even if she

       were to obtain a full-time job at the library, her hourly rate would not increase,

       and she would still only make approximately one-third of what Husband

       makes. There is no indication—given her education and work experience—that

       Wife could get a full time job elsewhere that would pay the same rate, let alone

       significantly more. Further, as a part-time employee only, Wife has not been

       earning retirement benefits to this point, a fact upon which the trial court made

       no findings.


[16]   As to the inheritance accounts, the trial court’s findings acknowledge Wife kept

       them solely in her name and for her use and Husband was unaware of the

       specifics of the accounts. There is no evidence that family funds were

       commingled with the inheritance accounts or that Wife used the funds in those

       accounts for family purposes, other than a one-time use of $7,000 from the


       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 13 of 18
       accounts toward the parties’ daughter’s wedding. That amount represents less

       than one-tenth the value of the inheritance accounts as of the time of the final

       hearing.


[17]   A party’s inheritance alone does not necessarily dictate how property should be

       divided. Compare Fobar, 771 N.E.2d at 60 (holding the trial court did not err in

       equally dividing marital estate despite evidence of wife bringing inherited

       property into the marriage and keeping control over it; wife earned more than

       husband and would have greater resources following dissolution), with

       Castaneda v. Castaneda, 615 N.E.2d 467, 470-71 (Ind. Ct. App. 1993) (finding no

       error in the trial court setting aside inheritance to wife because evidence that

       inheritance was kept in her name, husband did nothing to contribute to the

       accumulation of the funds, funds were never co-mingled with other assets, and

       funds were not treated as marital property rebutted presumption of equal

       division). Rather, inherited property “must be considered in conjunction with

       relevant evidence regarding other statutorily prescribed factors, and with any

       evidence demonstrating additional reasons that an unequal distribution would

       be just and reasonable.” Eye v. Eye, 849 N.E.2d 698, 702 (Ind. Ct. App. 2006).

       In this case, that includes evidence and findings that Husband did not

       contribute to the maintenance or accumulation of the inheritance accounts;

       Husband did not have access to or use of the accounts; and the parties did not

       treat the accounts as marital property.


[18]   In addition, there are findings and evidence that Wife’s earnings are

       substantially less than Husband’s earnings; Wife’s earning ability is not

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 14 of 18
       significantly greater in the future than it is now; and Wife has earned no

       retirement benefits of her own. By agreement, Husband was awarded the

       marital home and was to pay Wife half its value as part of the property

       distribution, but also by agreement, the parties were sharing the residence

       throughout the proceedings and Wife was permitted to reside there until seven

       days after the dissolution decree was entered. She will therefore be required to

       find other housing with part of her distribution from the marital estate. Wife

       will ultimately be in disadvantaged economic circumstances as compared to

       Husband after the dissolution.4


[19]   No one factor listed in Indiana Code section 31-15-7-5 is entitled to special

       weight over any other. See Bertholet v. Bertholet, 725 N.E.2d 487, 496 (Ind. Ct.

       App. 2000). In this case, however, the findings made by the trial court and

       nearly all the statutory factors listed favor an unequal distribution of the marital

       estate. No findings support an equal division. The trial court’s findings do not

       support its conclusion that an equal division is just and reasonable in this case.

       The presumption that the trial court correctly applied the law in dividing the

       marital assets has been rebutted and we therefore conclude the judgment

       awarding the parties equal shares of the marital estate is an abuse of discretion.

       Although Wife requested a 65/35 split of the marital estate, awarding her the



       4
        We also note that the bulk of Husband’s worker’s compensation settlement was not included in the marital
       estate. Although this portion of the settlement may have been properly excluded from the marital estate (and
       Wife does not claim otherwise), see Leisure v. Leisure, 605 N.E.2d 755, 759 (Ind. 1993) (holding worker’s
       compensation benefits, to the extent they replace earnings after dissolution, remain separate property not
       subject to inclusion or division as part of the marital estate), it is nonetheless a substantial sum of money
       available to Husband after dissolution.

       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016           Page 15 of 18
       entirety of the inheritance accounts would result in an approximately 60/40

       split, and we believe that would be a just and reasonable resolution here. We

       therefore reverse and remand for the trial court to amend the decree of

       dissolution accordingly.



                                               Conclusion
[20]   Wife has met her burden of overcoming the presumption on appeal that the trial

       court acted correctly in applying the statutory presumption of an equal division

       of the marital estate. The trial court’s findings do not support its conclusion

       that equal division is just and reasonable. Therefore, we reverse the trial court’s

       judgment and remand for proceedings consistent with this opinion.


[21]   Reversed and remanded.


       Vaidik, C.J., concurs.


       Pyle, J., dissents with opinion.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 16 of 18
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       In Re: the Marriage of:
       Renita A. Marek,
       Appellant,                                               Court of Appeals Case No.
                                                                45A03-1503-DR-93
               and

       Edward Marek,
       Appellee.




       Pyle, Judge, dissenting.


[22]   I respectfully dissent from my colleague’s reversal of the trial court’s decision to

       equally divide the marital estate. As the majority ably notes, a party seeking to

       rebut the presumption of an equal division of marital property bears the burden

       of proof in doing so. Beckley v. Beckley, 822 N.E.2d 158, 163 (Ind. 2005); see also

       I.C. § 31-15-7-5. “‘A party who challenges the trial court’s division of marital

       property must overcome a strong presumption that the court considered and

       complied with the applicable statute.’” Love v. Love, 10 N.E.3d 1005, 1012-13

       (quoting Wanner v. Hutchcroft, 888 N.E.2d 260, 263 (Ind. Ct. App. 2008)).

       Indeed, “‘[t]he presumption that a dissolution court correctly followed the law


       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 17 of 18
       and made all the proper considerations in crafting its property distribution is

       one of the strongest presumptions applicable to our consideration on appeal.’”

       Hyde v. Hyde, 751 N.E.2d 761, 765 (Ind. Ct. App. 2001) (quoting Wilson v.

       Wilson, 732 N.E.2d 841, 844 (Ind. Ct. App. 2000), trans. denied). Whether a

       trial court’s division of the marital property was just and reasonable is “in some

       sense an issue of law” but “it is highly fact sensitive and is subject to an abuse of

       discretion standard.” Fobar v. Vonderahe, 771 N.E.2d 57, 59 (Ind. 2002). Thus,

       we will reverse a property distribution only if there is no rational basis for the

       award. Love, 10 N.E.3d at 1013.


[23]   In this case, reasonable minds might disagree as to whether it would be more

       just to award Wife a 60/40 split in the marital estate. However, I do not believe

       that is the question for our court to answer. The question is whether there is a

       rational basis for the trial court’s award. In answering that question, I do not

       find any basis for concluding that there was no rational basis for the trial court’s

       equal division of property. The trial court held a hearing, listened to the

       evidence, made credibility determinations, and entered specific findings that

       provided a rational basis for its judgment. As a result, I would affirm the trial

       court’s award.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1503-DR-93 | February 4, 2016   Page 18 of 18